                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-7865-JFW(JCx)                                                Date: June 30, 2021

Title:        Clement Gray -v- Marathon Petroleum Logistics Services, LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE RE: SUBJECT MATTER
                                          JURISDICTION

       On June 15, 2020, Plaintiff Clement Gray (“Plaintiff”) filed a putative Class Action Complaint
in Los Angeles Superior Court, alleging that Defendants Marathon Petroleum Logistics Services,
LLC (“Marathon LLC”), Marathon Petroleum Company, LP (“Marathon LP”), Andeavor Logistics,
LP (“Andeavor”), and Tesoro Refining & Marketing Company, LLC (“Tesoro”) (collectively,
“Defendants”) engaged in wage and hour policies and practices that violated the California Labor
Code and applicable Industrial Welfare Commission (“IWC”) wage orders. On August 27, 2020,
Marathon removed this action to this Court, alleging that certain of Plaintiff’s claims were
preempted by Section 301 of the Labor Management Relations Act (“LMRA”). Marathon also
alleged that this Court has jurisdiction based on the Class Action Fairness Act (“CAFA”).

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction over only
those matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if
the federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The right
of removal is entirely a creature of statute,” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32
(2002), and the party seeking to avail itself of a removal statute bears the burden of showing that
removal is appropriate. See Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir.
2006) (“[U]nder CAFA the burden of establishing removal jurisdiction remains, as before, on the
proponent of federal jurisdiction.”).

         Under CAFA, a party may avail itself of federal jurisdiction when “the amount in controversy
exceeds $5 million, there is minimal diversity between the parties, and the number of proposed
class members is at least 100.” Taylor v. Cox Commc’ns Cal., LLC,, 2016 WL 2902459, at *2
(C.D. Cal. May 18, 2016); 28 U.S.C. §§ 1332(d)(2), 1332(d)(5)(B). In general, removal statutes are
strictly construed, and if there is “any doubt as to the right of removal in the first place,” the case

                                             Page 1 of 2                         Initials of Deputy Clerk sr
must be remanded. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). However, this
presumption does not extend to CAFA cases. See Dart Cherokee Basin Operating Co., LLC v.
Owens, 574 U.S. 81, 88 (2014) (“[N]o antiremoval presumption attends cases invoking CAFA,
which Congress enacted to facilitate adjudication of certain class actions in federal court.”)

        In this case, Defendants have failed to adequately allege the facts essential for subject
matter jurisdiction under CAFA. In the Notice of Removal, Marathon LLC and Marathon LP1 state
that “a limited liability company is a citizen of every state in which its members are citizens” and “a
limited partnership is a citizen of every state in which its partners are citizens.” Notice of Removal,
¶¶ 38-39. However, pursuant to 28 U.S.C. § 1332(d)(10), “an unincorporated association shall be
deemed to be a citizen of the State where it has its principal place of business and the State under
whose laws it is organized.” See Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676 (9th Cir.
2006) (noting that “under § 1332(d)(10), ‘an unincorporated association [is] . . . deemed to be a
citizen of the State where it has its principal place of business and the State under whose laws it is
organized,’ which departs from the rule that frequently destroys diversity jurisdiction, that ‘a limited
partnership's [or unincorporated association's] citizenship for diversity purposes can be determined
only by reference to all of the entity's members’”). In the Notice of Removal, Marathon LLC and
Marathon LP allege that they are both organized under the laws of Delaware, but fail to allege their
principal places of business.2 Therefore, the Court cannot determine if minimal jurisdiction exists.
See Weaver v. Nestle USA, Inc., 2008 WL 5453734 (N.D. Cal. Oct. 30, 2008) (holding that minimal
diversity did not exist where it was “undisputed that the purported class consists of California
citizens and that Defendant is a citizen of Delaware and California”).

      Accordingly, Defendants are ordered to show cause, in writing, no later than July 2, 2021,
why minimal diversity exists under CAFA. No oral argument on this matter will be heard unless
otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause.

       IT IS SO ORDERED.




       1
           Andeavor and Tesoro had not been served at the time the Notice of Removal was filed.
       2
           The citizenship of Andeavor and Tesoro is not alleged.

                                             Page 2 of 2                          Initials of Deputy Clerk sr
